UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CLINTON DAVID, INCORPORATED, a
South Carolina Corporation;
MCMILLAN'S FLYING TIGERS,
INCORPORATED, RETIREMENT TRUST,
a/k/a McMillan's Flying Tigers,
Incorporated, Retirement Trust,
                                                                   No. 98-1305
Plaintiffs-Appellees,

v.

LAWYERS TITLE INSURANCE
CORPORATION,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
David C. Norton, District Judge.
(CA-96-980-2-18)

Argued: October 26, 1998

Decided: March 10, 1999

Before WILKINSON, Chief Judge, MURNAGHAN, Circuit Judge,
and MOON, United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Griffin Vann Canada, Jr., MILES & STOCKBRIDGE,
P.C., Rockville, Maryland, for Appellant. Gedney Main Howe, III,
GEDNEY M. HOWE, III, P.A., Charleston, South Carolina, for
Appellees. ON BRIEF: J. Stephen McAuliffe, III, MILES &
STOCKBRIDGE, P.C., Rockville, Maryland; Michael W. Tighe,
Louis H. Lang, CALLISON, TIGHE, ROBINSON & HAWKINS,
Columbia, South Carolina, for Appellant.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Clinton David, Inc. ("Clinton David") and McMillan's Flying
Tigers, Inc., Retirement Trust ("Trust") sued Lawyers Title Insurance
Corporation ("Lawyers Title"), alleging that Lawyers Title breached
its obligations under a title insurance policy. After a two-day bench
trial, the district court granted judgment in favor of Clinton David and
the Trust. Because the findings of the district court are not clearly
erroneous, we affirm.

I.

Sometime during the 1970s, David McMillan, a Florida resident,
began investing money for his retirement trust with one Paul
Hoekenga, Jr. By the mid-1980s, McMillan and his retirement trust
had accumulated approximately $1,400,000.

From 1986 to 1989, McMillan received approximately $12,000 per
month from his investments. When Hoekenga stopped making pay-
ments, McMillan and his Retirement Trust sued Hoekenga in the
United States District Court for the Middle District of Florida, inter
alia, on the grounds of fraud and deceit, as well as for conversion and
civil theft. In May 1990, McMillan obtained a default judgment
against Hoekenga in the amount of $2,209,189.03. To enforce the
default judgment, McMillan hired counsel to conduct proceedings in

                    2
California, where Hoekenga resided. During these supplemental pro-
ceedings in California, McMillan discovered that Hoekenga was the
general partner of Columbia Properties Fund II Limited Partnership
("Limited Partnership") which owned Anchorage Apartments in
Charleston, South Carolina ("Property"). Hoekenga claimed that the
Limited Partnership owed him $1,150,735. This was reflected on the
partnership tax return for the year 1989, which was provided to
McMillan's lawyers.

Counsel for McMillan and Hoekenga then entered into a series of
negotiations aimed at resolving the claim. Hoekenga had the partner-
ship issue a note and second mortgage on the Property to him for the
debt he claimed was due. Hoekenga then executed an assignment of
the Demand Note and the Second Mortgage to McMillan and the
Trust in partial satisfaction of the judgment against Hoekenga. Prior
to this action, McMillan's attorneys obtained two opinion letters from
two different attorneys regarding the validity of the Second Mortgage
and the assignment. In essence, both letters opined that Hoekenga was
indeed authorized to sign the documents and that the $1,150,735 obli-
gation to Hoekenga from Columbia Properties Fund II was a valid,
binding obligation.

On July 10, 1990, McMillan, without success, demanded payment
of the debt, evidenced by the Demand Note. Therefore, McMillan and
the Trust foreclosed on the note and second mortgage. The Property
was sold at a foreclosure sale in May 1991. McMillan and the Trust
purchased the Property at the foreclosure sale and assigned the bid to
Clinton David, Inc. and the Trust on June 3, 1991. Upon the advice
of the foreclosure attorney, Elizabeth Settle, appellees obtained a title
insurance policy from Lawyers Title. The agent for Lawyers Title
reviewed Ms. Settle's file, performed a title search, and on September
12, 1991, issued a policy commitment, effective June 3, 1991.

During the week of September 16, 1991, Ms. Settle was contacted
by attorney John P. Linton, who informed her that he represented
some of the limited partners in the Limited Partnership to investigate
the validity of the Demand Note and the Second Mortgage which was
assigned to McMillan by Hoekenga and foreclosed upon by Ms. Set-
tle. Ms. Settle informed the agent for Lawyers Title about Mr. Lin-

                     3
ton's clients and their concern regarding the legality of the
foreclosure.

Lawyers Title issued its policy to appellees on September 26, 1991
in the amount of $1,275,000, insuring that the fee simple title to the
property was vested in Clinton David and the Trust effective June 3,
1991, subject to the Exclusions from Coverage contained on Schedule
B of the Policy. J.A. II-747, I-200-207.

The insuring provisions of the Policy show that Lawyers Title
agreed to indemnify Clinton David and the Trust against loss. Para-
graph 3 of the Policy section, entitled Exclusions from Coverage,
states that:

          The following matters are expressly excluded from the cov-
          erage of this policy and the Company will not pay loss or
          damage, costs, attorneys' fees or expenses which arise by
          reason of: 3. Defects, liens, encumbrances, adverse claims
          or other matters; (a) created, suffered, assumed or agreed to
          by the insured claimant; (b) not known to the Company, not
          recorded in the public records at Date of Policy, but known
          to the insured claimant and not disclosed in writing to [Law-
          yers Title] by the insured claimant prior to the date the
          insured claimant became an insured under this policy....

On March 19, 1992, sixteen limited partners of the Limited Part-
nership filed a Motion to Intervene and Set Aside Judgment in the
Court of Common Pleas for Charleston County, South Carolina, in the
foreclosure proceeding filed in 1991 by Ms. Settle on behalf of
McMillan. The motion was based, in part, on the contention that the
partnership records raised a question regarding the validity of the debt
of the partnership to Mr. Hoekenga. Lawyers Title provided a defense
on behalf of appellees on the grounds that the matter appeared to be
a risk covered by their title policy. However, Lawyers Title also
reserved its rights to deny coverage and liability under the Policy if
the challenge to the title to the Property mounted by the intervening
limited partners was successful as the result of overreaching or any
"breach of fiduciary duty" by McMillan, which could then be imputed
to Clinton David or the Trust through the agency of McMillan.

                     4
While the Court of Common Pleas did not make explicit findings
of fact, it found that enough evidence existed to merit giving the lim-
ited partners a chance to review the situation. The court allowed the
limited partners to reopen the matter and to intervene and assert
defenses on behalf of the partnership due to "unanswered questions
... which questions warrant further judicial inquiry." J.A. I-297. This
order to reopen the foreclosure was appealed to the South Carolina
Court of Appeals, which affirmed. In January of 1995, the Supreme
Court of South Carolina denied appellees' Petition for a Writ of Cer-
tiorari and remanded the case to the trial court. At this time, McMillan
and the Trust discovered that the actual debt owed by the partnership
to Hoekenga was, at best, around $300,000. Consequently, the parties
entered into settlement negotiations prior to trial.

Letters among all sides were exchanged in an effort to reach a via-
ble compromise. On February 24, 1995, G. Trenholm Walker, repre-
senting the appellees, wrote a letter to Lawyers Title conveying a
settlement proposal he received from the limited partners for
$700,000. Lawyers Title responded with a letter on February 27,
1995, stating that "[s]hould the Court set this matter aside, there is
virtually no likelihood we would have a duty to indemnify." J.A. I-
323. However, Lawyers Title agreed to contribute $50,000 in settle-
ment of the matter.

On August 29, 1995, Mr. Walker wrote to Lawyers Title with a
proposed amount of $600,000 to settle the claims between the limited
partners and appellees. He indicated that McMillan was prepared to
proceed with the settlement without the participation of Lawyers
Title, "reserving his right to seek full indemnity from Lawyers Title."
J.A. I-334. Lawyers Title responded with a letter dated September 5,
1995, stating that it "will therefore offer to Mr. McMillan, Clinton
David, Inc., and McMillan's Flying Tigers, Inc. Retirement Trust
$150,000 for a complete release of Lawyers Title from any claims
arising from the matters currently being litigated," even though Law-
yers Title believed the trial court had found evidence of wrongdoing
by McMillan which would preclude coverage. This letter stated,
"However, I do believe this is a matter that should be terminated,"
which Alexander Conlyn, author of the letter, said meant "settled."
J.A. II-718. Significantly, Lawyers Title made no comment that it

                    5
would deny coverage if the case was settled without a limit of its lia-
bility to $150,000.

McMillan and the limited partners eventually reached a settlement
amount of $600,000. No part of the settlement was paid by Lawyers
Title. Appellees thereafter brought this action for indemnification
from Lawyers Title. Lawyers Title filed a counterclaim to recover
attorneys' fees and costs expended on behalf of Clinton David and the
Trust in the claim asserted by intervening limited partners in the state
court action. The case was tried in the United States District Court for
the District of South Carolina, Charleston Division. After a two-day
bench trial, the court awarded judgment to appellees in the amount of
$600,000, in addition to prejudgment interest, attorneys' fees and
costs and post-judgment interest. The court dismissed Lawyers Title's
counterclaim for costs and attorneys' fees.

II.

We review the findings of fact by a district court for errors which
are clearly erroneous. Fed. R. Civ. P. 52 (a). A finding is "clearly
erroneous" when the reviewing court believes that a mistake has been
committed, despite the existence of evidence to support the factual
determination. Anderson v. Bessemer City, North Carolina, 470 U.S.
564, 573 (1984) (quoting United States v. United States Gypsum Co.,
333 U.S. 364, 395 (1948)).

Because this is a diversity case, we apply the substantive law of
South Carolina, the state where the contract was formed. See Erie
R.R. v. Tompkins, 304 U.S. 64, 78-80 (1938), including South Caroli-
na's choice-of-law rules. See Klaxon Co. v. Stentor Mgf. Co., 313
U.S. 487, 496 (1941). In South Carolina, the interpretation of a con-
tract is governed by the law of the place where the contract was made.
Unisun Insurance Company v. Hertz Rental Corp., 436 S.E.2d 182
(S.C. Ct. App. 1993). The Policy, which is the contract at issue here,
was made in South Carolina. Therefore, South Carolina law governs
its interpretation.

III.

The appellant asserts that the district court made erroneous findings
of fact when it held that Lawyers Title had no reasonable cause to

                    6
refuse payment of the claim asserted against McMillan and the Trust
by the intervening limited partners. Appellant reasons that the state
court's order reopening the foreclosure constituted a finding of fraud
or collusion between McMillan and Hoekenga. Accordingly, appel-
lant argues, it is precluded from providing coverage pursuant to sub-
paragraphs 3(a) and 3(b) of the Policy's Exclusions from Coverage,
which includes fraud, deceit and collusion as grounds for exclusion.

Despite the state court's order allowing the limited partners' inter-
vention, this did not constitute a finding of fact which is binding on
the parties. Consequently, no evidence was presented to demonstrate
fraud, deceit, or any other factor which would bring the claim within
the ambit of an exclusion or limitation of the policy. McMillan denied
any collusion between him and Hoekenga. Absent such collusion or
deceit, appellees were able to prove the existence of a defect, lien,
encumbrance and unmarketability of title sufficient to apply the cov-
ered loss provisions of the Policy. See Sale Int'l Ltd. v. Black River
Farms, Inc., 242 S.E. 2d 432, 435 (S.C. 1978) (stating that title is
unmarketable if there is a reasonable probability of litigation). In
addition, the trial court found that the appellees took reasonable steps
to assure the validity of the debt evidenced by the note and second
mortgage. Therefore, the trial court's finding that Lawyers Title had
no reasonable cause to refuse payment of the claim is not clearly erro-
neous and must be upheld.

Alternatively, Lawyers Title argues that paragraph 9(c) of the Pol-
icy contains a "consent to settlement" provision which states that
Lawyers Title is not obligated to provide coverage if they do not con-
sent to the settlement. Appellants contend they did not consent to the
settlement and rightfully denied indemnification on those grounds.

However, the exchange of letters between McMillan's lawyer and
Lawyers Title concerning settlement of the state court action, with
Lawyers Title encouraging settlement while not indicating that it
would deny coverage if the case was settled, was sufficient for the
trial judge to infer that Lawyers Title agreed to the settlement, and
therefore, was estopped to deny coverage.

Having determined that the district court properly made findings of
fact that are not clearly erroneous, we affirm on the reasoning of the
district court.

AFFIRMED

                     7